DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 5/24/2021 is acknowledged on 8/24/2021. During updating her search, examiner found prior art that will read on claim 24 and claim 33 (that was previously indicated as allowable). Since claim 33 was indicated as allowable in the first Non-Final office action, examiner has decided to give a 2nd Non-Final office action.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-26 and 33 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Carney (US Patent No. D321,760).


Carney discloses a body positioning apparatus (see Figures 1-4) a posterior limit with an integral unitary construction that remains static during use having a posterior front face vertically partitioned into a trail buttock contact surface and a lead buttock contact surface horizontally adjacent to said trail buttock contact surface, wherein said trail and lead buttock contact surfaces are planar and said trail buttock contact surface is raised relative to said lead buttock contact surface such that said trail and lead buttock contact surfaces are parallel to one another (see the figure below that is identified with the recited structures).



    PNG
    media_image1.png
    325
    235
    media_image1.png
    Greyscale
[AltContent: textbox (Vertical partition/ alignment bump)][AltContent: textbox (Posterior front face)][AltContent: textbox (Trail buttock contact surface)][AltContent: textbox (Lead buttock contact surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Transition incline)][AltContent: arrow][AltContent: textbox (Planar surfaces)][AltContent: textbox (Planar surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]


Claims 24-26 and 33 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Smith (US Patent No. 2,720,660).
Smith discloses a body positioning apparatus (see Figures 1-2) a posterior limit with an integral unitary construction that remains static during use having a posterior front face vertically partitioned into a trail buttock contact surface and a lead buttock contact surface horizontally adjacent to said trail buttock contact surface, wherein said trail and lead buttock contact surfaces are planar and said trail buttock contact surface is raised relative to said lead buttock contact surface such that said trail and lead buttock contact surfaces are parallel to one another (see the figure below that is identified with the recited structures).


    PNG
    media_image3.png
    132
    310
    media_image3.png
    Greyscale
[AltContent: textbox (Planar surfaces)][AltContent: textbox (Transition incline)][AltContent: textbox (Planar surfaces)][AltContent: textbox (Trail buttock contact surface)][AltContent: textbox (Lead buttock contact surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]



Allowable Subject Matter
Claims 6, 14, 22 and 23 are allowed.
Claims 27-32, 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s response to the office action of 5/24/2021 is acknowledged on 8/24/2021. During updating her search, examiner found prior art that will read on claim 24 and claim 33 (that was previously indicated as allowable). For that reason, examiner has decided to give a 2nd Non-Final office action.
Since the prior art found reads on amended claim 24 and allowed claim 33, examiner contacted Applicant’s representative, attorney Rodney F. Brown, on 12/29/2021 to check if allowable subject matter could be incorporated in claims 24 and 33 to put the application in condition for allowance. The interview is attached to this office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Design Patent No. 267,028 to Spisak discloses an exercise board that discloses all the recited limitations of claims 24-26 and 33 including: an integral unitary 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NINI F LEGESSE/
Primary Examiner, Art Unit 3711